                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA


    DEMOND HERSHAWN LITTLE,                    CASE NO. 2:19­cv­05745­DSF (SK)
                       Plaintiff,
                                               ORDER DISMISSING ACTION
                v.                             FOR LACK OF PROSECUTION
    ALEX VILLANUEVA, et al.,

                       Defendants.


       Plaintiff is a California state prisoner suing under 42 U.S.C. § 1983 for
alleged violations of his constitutional rights while a pretrial detainee in the
Los Angeles County Men’s Central Jail. In August 2019, the complaint was
screened and found deficient under 28 U.S.C. § 1915A. (ECF 6).1 The
screening order, however, granted Plaintiff leave to amend his complaint by
no later than September 6, 2019. (Id.). That order warned Plaintiff that if
he did not timely file either an amended complaint or other response to the
screening order, this action would be involuntarily dismissed for lack of
prosecution. (Id.). But as of this order, Plaintiff has filed no response to the
screening order, no amended complaint, and no request for an extension of
time. Nor has the Court received any undeliverable mail or a notice of
change of address suggesting that Plaintiff did not receive the screening
order. As a result, the Court orders this action DISMISSED for lack of
prosecution. See Fed. R. Civ. P. 41(b); L.R. 41­1; Pagtalunan v. Galaza, 291
F.3d 639, 642 (9th Cir. 2002).

1 The screening order was non­dispositive but nevertheless informed Plaintiff that he had
14 days to object if he believed it was dispositive. (ECF 6 at 3 n.1). If that screening
order could be construed as dispositive of claims or parties, the Court now adopts the
findings and conclusions in that order as its own. See Mitchell v. Valenzuela, 791 F.3d
1166, 1174 (9th Cir. 2015); Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015).
      In so doing, the Court has considered “(1) the public’s interest in
expeditious resolution of litigation; (2) the Court’s need to manage its
docket; (3) the risk of prejudice to the defendants; (4) the public policy
favoring disposition of cases on their merits; and (5) the availability of less
drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per
curiam). First, “the public’s interest in expeditious resolution of litigation
always favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th
Cir. 1999). Second, Plaintiff’s “noncompliance” with court orders
necessarily impairs the Court’s ability to “manage its docket.” Pagtalunan,
291 F.3d at 642. Third, a rebuttable presumption of prejudice to the
opposing side arises when a litigant delays prosecution. See In re Eisen, 31
F.3d 1447, 1452­53 (9th Cir. 1994). Fourth, it is Plaintiff’s responsibility to
move the case to a merits disposition with reasonable dispatch. See Morris
v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991). And last, the
Court has warned Plaintiff of the consequences—including dismissal—for
failure to prosecute. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
1992). Lesser sanctions are impossible given Plaintiff’s incarcerated and pro
se status.
      THEREFORE, this action is ordered DISMISSED for lack of
prosecution. Judgment will be entered accordingly.
      IT IS SO ORDERED.
DATED: October 1, 2019

                                     Honorable Dale S. Fischer
                                     UNITED STATES DISTRICT JUDGE

PRESENTED BY:

_________________________
STEVE KIM
U.S. MAGISTRATE JUDGE

                                        2
